DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
***  This office action is responsive to Applicant’s election filed April 22, 2022.  Claims 1-12 and 21-25 are pending. Claims 13-20 were cancelled.	
 
Election/Restrictions
 Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse of  Group I, claims 1-12, with new claims 21-25, in Paper dated April 22, 2022.  Non-elected claims 13-20 were cancelled by Applicant.


Claim Rejections - 35 USC § 112
Claims 3,4,6-9 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Re-claim 6:  Using relative term of “low-voltage” in the phrases “…a low-voltage area…” and “…low-voltage components…” renders scope of the claim being indefinite, since how low of the voltage, and it is “low-voltage” with respect to what reference (note claim 3 is definite since low-voltage components and high-voltage components are both recited in one claim).
Re-claim 8:  Using relative term of “high-voltage” in the phrases “…a high-voltage area…” and “…high-voltage components…” renders scope of the claim being indefinite, since it is “high-voltage” with respect to what reference, and how high of the voltage.  
Re-claim 8: the phase “…selected one of the further shallow trenches…” lacks proper antecedent basis, since line 2 of claim 8 just recite “…a further shallow trench…”. 
Re-claim 3, last two lines: the phase “wherein the high voltage areas…selected one of the further shallow trenches…” lacks proper antecedent basis, since line 3 of claim 3 differently recite “…a second further shallow trench insulating a high-voltage area…” (not “further shallow trenches”).
Re-claim 9:  Scope of claim 9 is indefinite or duplicate of claim 7, since claim 9 recites “A system” while claim 7 already recites “A system” also.  Apparently, claim 9 should be depending on claim 8 (not claim 7).  

(Other claims 4 and 7 are rejected as depending on rejected base claim)
 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –+
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1,2,5,6-9,10-11 are rejected under 35 U.S.C. 102(a)(1), as being anticipated by Florian (2009/0258472).
Re-claim 1, Florian teaches (at Figs 8,1-7; paragraphs 38-50) an integrated device, comprising: a semiconductor body 100/200/300 having a main surface and a thickness (Figs 8,1; para 47,39); and a deep plug, comprising: a deep trench 700 (Figs 3,8; para 41,50) extending into the semiconductor body less than said thickness to a deep depth from the main surface, the deep trench having a lateral surface coated with an insulating coating of electrically insulating material 710 (Fig 4,8, para 42,47) and a conductive filler 750 (Figs 6-8; para 44-47) of electrically conductive material that fills the coated deep trench and makes physical and electrical contact with the semiconductor body 100/200/300 at a bottom of the deep trench; a trench contact 760/755 (Figs 7-8; para 46-48) of electrical conductive material contacting the conductive filler 750; and a shallow trench 600 (Figs 1-2,7-8; para 39-40,46-47) extending into the semiconductor body from the main surface, the shallow trench having a shallow surface at a shallow depth from the main surface that is less than the deep depth, the shallow trench filled with an insulating filler 580 (Fig 7-8; para 45-47) of electrically insulating material, wherein the deep trench extends from the shallow trench at the shallow surface to the deep depth (Figs 7-8); and wherein the trench contact 760/755 contacts the conductive filler 750 through a trench window (Figs 7-8; para 46 for “etched oxide opening” as the trench window) present in the insulating filler 580 (Figs 7-8; para 46-49) for the shallow trench at the shallow surface.   Re-claim 2, wherein the shallow trench 600 (Figs 1-3,7-8; para 39-40,46-47) is coaxial with the deep trench 700 (Figs 3,8; para 41,50), wherein a cross-section of the shallow trench taken parallel to the main surface is larger than a cross-section of the deep trench taken parallel to the main surface, and wherein the trench window across the shallow trench exposes a central portion of the conductive filler 750 (Figs 7-8; para 44-47), the trench contact 760/755 (Figs 7-8; para 46-48) contacting the central portion of the conductive filler 750 through the trench window. Re-claim 5, wherein a surface of the trench window (Figs 7-8; para 46 for “etched oxide opening” as the trench window) forms an angle (about 90° as shown in Figs 7-8) with the main surface that is less than an angle (about 135° for circular corner as shown in Figs 7-8) formed by an interface surface between the main surface and the shallow surface of the shallow trench 600 (Figs 1-2,7-8; para 39-40,46-47).  Re-claim 6, further comprising: a further shallow trench (e.g. 600/220 in Fig 8, para 47-49,24) insulating a low-voltage area (one of areas 120,130 in Fig 8 and para 47-49 for neighboring components) of the semiconductor body; wherein the low-voltage area comprises: one or more low-voltage components (paragraphs 28-29,31,47-49 for applying different potentials to components and para 3 for CMOS components, as low-voltage components) of the integrated device designed to work at a low-voltage; and one or more active regions (Fig 8 for one of active regions 300 in the areas 120,130) extending in the low-voltage area from the main surface. Re-claim 7, wherein the at least one integrated device according to claim 6 is used in a system comprising a plurality of components (paragraphs 28-29,31,47-49).  Re-claim 8, further comprising: a further shallow trench (e.g. 600/220 in Fig 8, para 47-49,24) insulating a high-voltage area (e.g. area 110, one of areas 130,120,110 in Fig 8, para 47-49) of the semiconductor body; wherein the high-voltage area comprises: one or more high-voltage components (Fig 8, paragraphs 47-49 for power component 1000, which is a high-voltage component; and paragraphs 28-29,31 for applying different potentials) of the integrated device designed to work at a high-voltage higher than the low-voltage; and one or more active regions (Fig 8 for an active region 300 in the area 110) extending in the high-voltage area from the shallow surface of at least a selected one of the further shallow trenches.  Re-claim 9, wherein the at least one integrated device according to claim 8 is used in a system comprising a plurality of components (paragraphs 28-29,31,47-49).
Re-claim 10, wherein the at least one integrated device according to claim 1 is used in a system comprising a plurality of components (paragraphs 28-29,31,47-49).  Re-claim 11, wherein a sidewall of the shallow trench 600 (Figs 1-2,7-8; para 39-40,46-47) extending from the main surface to the shallow surface forms a first angle (about 135° for circular corner as shown in Figs 7-8) with respect to the shallow surface, and wherein a sidewall of the trench window present in the insulating filler 580 (Fig 7-8; para 45-47) forms a second angle (about 90° as shown in Figs 7-8) with respect to the shallow surface that is different from the first angle. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 

Claims 3-5,8,11-12 are rejected under 35 U.S.C. 103 as being unpatentable over  Florian (2009/0258472) taken with Depetro (2011/0018068).
Florian teaches (at Figs 8,1-7; paragraphs 38-50) the integrated device, as applied to claims 1,2 above and fully repeated herein; and Re-claim 3, Florian teaches (at Fig 8, para 47) for further comprising a first further shallow trench (e.g. 600/220 in Fig 8, para 47 for “…at least one other trench isolation 220 from neighboring components”; para 47-49,24) insulating a low-voltage area (one of areas 120,130 in Fig 8 and para 47-49 for neighboring components) of the semiconductor body; Re further claims 3 and 8, wherein the first further shallow trench 220 (Fig 8) insulating a high-voltage area (e.g. area 110, one of areas 130,120,110 in Fig 8, para 47-49) of the semiconductor body; wherein the low-voltage area comprises: one or more low-voltage components (paragraphs 28-29,31,47-49 for applying different potentials to components and para 3 for CMOS components, as low-voltage components) of the integrated device designed to work at a low-voltage; and one or more active regions (Fig 8 for one of active regions 300 in the areas 120,130) extending in the low-voltage area from the main surface; wherein the high-voltage area comprises: one or more high-voltage components (Fig 8, paragraphs 47-49 for power component 1000, which is a high-voltage component; and paragraphs 28-29,31 for applying different potentials) of the integrated device designed to work at a high-voltage higher than the low-voltage; and one or more active regions (Fig 8 for an active region 300 in the area 110) extending in the high-voltage area from the shallow surface of at least a selected one of the further shallow trenches 600/220; wherein, Re-claim 4, an interface surface between the main surface and the shallow surface of the shallow trench forms an angle; wherein Re-claim 5, a surface of the trench window forms an angle (about 90° as shown in Figs 7-8) with the main surface that is less than an angle (about 135° for circular corner as shown in Figs 7-8) formed by an interface surface between the main surface and the shallow surface of the shallow trench 600 (Figs 1-2,7-8; para 39-40,46-47); and wherein, Re-claim 11, a sidewall of the shallow trench 600 (Figs 1-2,7-8; para 39-40,46-47) extending from the main surface to the shallow surface forms a first angle (about 135° for circular corner as shown in Figs 7-8) with respect to the shallow surface, and wherein a sidewall of the trench window present in the insulating filler 580 (Fig 7-8; para 45-47) forms a second angle (about 90° as shown in Figs 7-8) with respect to the shallow surface that is different from the first angle. 
Re-claims 3-4: As described above, Florian already teaches the integrated device comprising the first further shallow trench insulating the low-voltage components and the high-voltage components, but lacks having the second further shallow trench insulating the high-voltage area (re-claim 3), wherein an interface surface between the main surface and the shallow surface forms an angle of 20-70° (re-claim 4). 
However, re-claim 3, Depetro teaches (at Fig 10) the integrated device comprising a first further shallow trench 15 (Fig 10) insulating a low-voltage area 12 (para 31-33; Fig 10) of the semiconductor body; second further shallow trenches 16 filled with insulating material 16 having slopes at small angles for insulating a high-voltage area 17 of the semiconductor body, wherein the second further shallow trenches 16 comprise insulating material 16 forming slopes small angles with the main surface; wherein the low-voltage area comprises: one or more low-voltage components (low-voltage CMOS components 51,51 in Fig 10; para 3,33) of the integrated device designed to work at a low-voltage; and one or more active regions (18 in Fig 10; para 33,18) extending in the low-voltage area from the main surface; wherein, re-claims 3 and 8, the high-voltage area 13 (Fig 10, para 31-33) comprises: one or more high-voltage components (power component 50, paras 31-33,3) of the integrated device designed to work at a high-voltage higher than the low-voltage; and one or more active regions (17 in Fig 10, para 18) extending in the high-voltage area from the shallow surface 11a of at least a selected one of the further shallow trenches 16; wherein, Re-claim 4, an interface surface between the main surface and the shallow surface of the shallow trench and the second further shallow trenches 16 forms an angle of 20-70° with the main surface (para 21; Figs 3,10); and wherein, re further claim 5, a surface of the trench window forms an angle between 20° and 70° (Figs 3,10; para 21) with the main surface that is less than an angle between 80° and 90° (Figs 3,10, para 20) formed by an interface surface between the main surface and the shallow surface of the shallow trench; wherein, re further claim 11, a sidewall of the shallow trench extending from the main surface to the shallow surface forms a first angle between 80° and 90° (Figs 3,10, para 20) with respect to the shallow surface, and wherein a sidewall of the trench window present in the insulating filler forms a second angle between 20° and 70° (Figs 3,10; para 21) with respect to the shallow surface that is different from the first angle; and wherein re further claim 12, the first angle between 80° and 90° (Figs 3,10, para 20) is steeper than the second angle between 20° and 70° (Figs 3,10; para 21).
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the integrated circuit of Florian by providing the second further shallow trenches insulating the high-voltage area with the active regions extending from the shallow surface of at least one of the further shallow trenches for providing the high-voltage components, with the interface surface between the main surface and the shallow surface of the shallow trench and the second further shallow trenches 16 forming the first angle of between 20° and 70° with the main surface, and the sidewall of the shallow trench extending from the main surface to the shallow surface forming a first angle between 80° and 90° which is steeper the first angle, as taught by Depetro.  This is because of the desirability to form the high-voltage component with the shallow trench comprising the insulating material forming small angles with the main surface in order to reduce the risks associated with formation of high electric fields on account of the presence of sharp corners.


Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over  Florian (2009/0258472) taken with Depetro (2011/0018068).
Re-claim 21, Florian teaches (at Figs 8,1-7; paragraphs 38-50) an integrated device, comprising: a semiconductor body 100/200/300 having a main surface; and a deep plug comprising: a shallow trench 600 (Figs 1-2,7-8; para 39-40,46-47) extending in the  semiconductor body from the main surface, the shallow trench having a shallow surface at a shallow depth from the main surface and being filled with an insulating filler 580 (Fig 7-8; para 45-47) of electrically insulating material; a deep trench 700 (Figs 3,8; para 41,50) extending in the semiconductor body from the shallow surface to a deep depth from the main surface, the deep trench having a lateral surface coated with an insulating coating of electrically insulating material 710 (Fig 4,8, para 42,47) and filled with a conductive filler 750 (Figs 6-8; para 44-47) of electrically conductive material; and a trench contact 760/755 (Figs 7-8; para 46-48) of electrical conductive material contacting the conductive filler through the shallow trench at the shallow surface; and wherein: the shallow trench 600 is coaxial with the deep trench 700 (Figs 3-8); a transversal cross-section of the shallow trench 600 is larger than a transversal cross- section of the deep trench 700 (Figs 3-8); a trench window (Figs 7-8; para 46 for “etched oxide opening” as the trench window) across the insulating filler 580 exposes a central portion of the conductive filler 750 (Figs 7-8), the trench contact 760/755 contacting the central portion of the conductive filler 750 through the trench window; and a sidewall of the trench window forms an angle of about 90° (as shown Figs 7-8) with the main surface.  Re-claim 22, further comprising: one or more further shallow trenches (e.g. 600/220 in Fig 8, para 47 for “…at least one other trench isolation 220 from neighboring components”; para 47-49,24) insulating a low voltage area (one of areas 120,130 in Fig 8 and para 47-49 for neighboring components) and a high-voltage area (e.g. area 110, one of areas 130,120,110 in Fig 8, para 47-49) of the semiconductor body; one or more low-voltage components (paragraphs 28-29,31,47-49 for applying different potentials to components and para 3 for CMOS components, as low-voltage components) of the integrated device designed to work at a low-voltage in the low-voltage area; one or more high-voltage components (Fig 8, paragraphs 47-49 for power component 1000, which is a high-voltage component; and paragraphs 28-29,31 for applying different potentials) of the integrated device designed to work at a high-voltage higher than the low-voltage in the high-voltage area; wherein the low-voltage components comprise one or more active regions (Fig 8 for one of active regions 300 in the areas 120,130) extending in the low-voltage area; wherein the high-voltage components comprise one or more active regions (Fig 8 for an active region 300 in the area 110) extending in the high-voltage area.   
Re-claim 21: As described above, Florian already teaches the integrated device comprising the sidewall of the trench window forming an angle with the main surface, but lacks the trench window forming an angle of 20-70° with the main surface.
However, Re-claim 21, Depetro teaches (at Figs 10 and 3) the integrated device, wherein an interface surface between the main surface and the shallow surface of the shallow trench and the second further shallow trenches 16 forms an angle of 20-70° with the main surface (para 21; Figs 3,10); and wherein the sidewall of the trench window forms an angle between 20° and 70° (Figs 3,10; para 21) with the main surface that is less than an angle between 80° and 90° (Figs 3,10, para 20) formed by an interface surface between the main surface and the shallow surface of the shallow trench. 
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the integrated circuit of Florian by providing the sidewall of the trench window having the angle of 20°-70° with the main surface, wherein the sidewall of the trench window forms an angle between 20° and 70° with the main surface that is less than an angle between 80° and 90° formed by an interface surface between the main surface and the shallow surface of the shallow trench, as taught by Depetro.  This is because of the desirability to form the high-voltage component with the shallow trench comprising the insulating material forming small angles with the main surface in order to reduce the risks associated with formation of high electric fields on account of the presence of sharp corners.

** Re-claim 23, Florian also teaches the integrated device, wherein a component window (Figs 7-8 for openings formed in the insulating material 580) exposes at least part of a surface of active regions 1430,1420 thereof, and further comprising one or more component contacts (e.g. 1140,1130 in Fig 8, para 48) contacting at least part of the active regions 1430,1420 of the high-voltage components through the component window;  Re-claim 24, wherein a sidewall of the component window forms an angle of about 90° (as shown Figs 7-8) with the main surface; and  Re-claim 25, wherein the at least one integrated device according to claim 21 is used in a system comprising a plurality of components (paragraphs 28-29,31,47-49).
Re-claims 23-24:  As described above, Florian already teaches the integrated device comprising the component window with component contacts and the sidewall of the trench window forming an angle with the main surface, but lacks the component window across a selected further shallow trench with the sidewall of the component window forming an angle of 20-70° with the main surface.
However, re-claims 23-24, Depetro teaches (at Figs 10 and 3) the integrated device, wherein an interface surface between the main surface and the shallow surface of the shallow trench and the second further shallow trenches 16 forms an angle of 20-70° with the main surface (para 21; Figs 3,10); wherein the component window across a selected further shallow trench 16 exposes at least part of a shallow surface thereof, and further comprising one or more component contacts 60 (Fig 10, para 32-3) contacting at least part of the active regions 38,27 of the high-voltage components (power component 50, para 31-33,3) through the component window, and wherein the sidewall of the component window forms an angle between 20° and 70° (Figs 3,10; para 21) with the main surface that is less than an angle between 80° and 90° (Figs 3,10, para 20) formed by an interface surface between the main surface and the shallow surface of the shallow trench; and re further claim 25, wherein the at least one integrated device is used in a system (Fig 16, para 47-52).
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the integrated circuit of Florian by providing the sidewall of the component window having the angle of 20°-70° with the main surface, as taught by Depetro.  This is because of the desirability to form the high-voltage component with the shallow trench comprising the insulating material forming small angles with the main surface in order to reduce the risks associated with formation of high electric fields on account of the presence of sharp corners.
 
					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/MICHAEL M TRINH/Primary Examiner, Art Unit 2822